  Exhibit 10.1

 

ID Global Solutions Corporation

160 East Lake Brantley Drive

Longwood, Florida 32779

 

 

May 28, 2015

 

Ricky Solomon

 

Letter of Appointment – Board of Directors

 

Dear Mr. Solomon:

 

We are pleased to offer you the role as a director of the Board of Directors
(the “Board”) of ID Global Solutions Corporation (the “Company”). This letter
contains the terms of your appointment as a director of the Board of Directors
of the Company and will be effective from the date of the signing of this
letter.

 

1.Your Duties:

 

a)You will be expected to attend all meetings (either in person or by
teleconference) of the Board of the Company, of which we expect to hold
approximately four per annum as well as sign all written consents if you deem
appropriate. In addition, you will be expected to perform such other duties as
are reasonably contemplated by your holding office as a director of the Company
or which may reasonably be assigned to you by the Board from time to time.

 

b)As a director you will:

 

i)Perform to the best of your abilities and knowledge the duties reasonably
assigned to you by the Board from time to time, whether during or outside
business hours and at such places as the Board reasonably requires;

 

ii)Use all reasonable efforts to promote the interests of the Company;

 

iii)Attend directors’ meetings;

 

iv)Act in the best interests of the Company; and

 

v)Work closely with the Board of Directors and the Chief Executive Officer.

 

c)As you will appreciate, however, your time commitment will ultimately be a
product of the matters confronting the Company from time to time and matters
properly requiring your attention as a director of the Company.

 

2.Remuneration:

 

Options: The Company shall grant you options to purchase 3,500,000 shares of the
Company’s common stock at US$0.0001 per share. The options will expire five
years from the vesting period. As long as you remain a director of the Company,
the options will vest on a quarterly basis in the amount of 437,500 options per
quarter commencing on June 30, 2015.

 



 

 

 



3. Expenses: Subject to you providing the Company with receipts or other
evidence of payment, the Company will pay for or reimburse you for all
travelling, hotel and other expenses reasonably incurred by you in connection
with attending and returning from Board, Committee, Company, meetings or
otherwise in connection with the Company's business. Reasonable travel and out
of pocket expenses used in connection with the business of the Company shall
include:



 



a)Domestic and international travel (economy class under 4 hours and business
class over 4 hours); and

 

b)Hotel accommodation.

 

4.Termination of Appointment:

 

a)Your appointment as the Director may be terminated at any time by the vote of
the stockholders of the Company in accordance with the certificate of
incorporation and bylaws of the Company.

 

b)You acknowledge and agree that if the shareholders of the Company terminate
your appointment, you will have no claim of any kind against the Company by
reason of the termination.

 

c)You are at liberty to terminate the appointment at any time by notice in
writing to the Company.

 

5.What happens after termination of appointment?

 

If your appointment is terminated for any reason or you resign for any reason:

 

a)The Company may set off any amounts you owe the Company against any amounts
the Company owes to you as a Director at the date of termination except for
amounts the Company is not entitled by law to set off;

 

b)You must return all the Company's property (including property leased by the
Company) to the Company on termination including all written or machine readable
material, software, computers, credit cards, keys and vehicles; and

 

c)      You must not record any confidential information in any form after
termination.

 

6.Prohibited Activities:

 

a)You undertake to the Company that you will not during the term of your
appointment engage in a business or an activity that would place you in a
position of conflict in respect of the performance of your duties.

 

b)     The terms of your appointment do not restrict you from accepting
appointment as a director of any other company outside of the Company’s
industry, providing consulting services or any other business or other activity
whatsoever. The Company acknowledges and accepts your current roles as a
director. You recognize that the services to be performed by you under the
Agreement are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Company's goodwill that you
agree, and accordingly, you do hereby agree and covenant, that during your term
as director, you will not, directly or indirectly, except for the benefit of the
Company:

 



i.become an officer, director, more than 2% stockholder, partner, associate,
employee, owner, proprietor, agent, creditor, independent contractor,
co-venturer or otherwise, or be interested in or associated with any other
corporation, firm or business engaged in the same or any similar business
competitive with that of the Company (including the Company's present and future
subsidiaries and affiliates) (the "Business"); or



 

 



2

 

 

ii.solicit, cause or authorize, directly or indirectly, to be solicited for or
on behalf of himself or third parties from parties who were customers of the
Company (including its present and future subsidiaries and affiliates) at any
time during your term, any business similar to the business transacted by the
Company with such customer; or

 

iii.accept or cause or authorize, directly or indirectly, to be accepted for or
on behalf of your or third parties, business from any such customers of the
Company (including its present and future subsidiaries and affiliates); or

 

iv.solicit, or cause or authorize, directly or indirectly, to be solicited for
employment for or on behalf of you or third parties, any persons who were at any
time during your term hereunder, employees of the Company (including its present
and future subsidiaries and affiliates); or

 

v.employ or cause or authorize, directly or indirectly, to be employed for or on
behalf of yourself or third parties, any such employees of the Company
(including its present and future subsidiaries and affiliates); or

 

vi.use the tradenames, trademarks, or trade dress of any of the products of the
Company (including its present and future subsidiaries and affiliates); or any
substantially similar tradename, trademark or trade dress likely to cause, or
having the effect of causing, confusion in the minds of manufacturers,
customers, suppliers and retail outlets and the public generally.

 

You acknowledge the intention that the Company shall have the broadest possible
protection of the value of its business consistent with public policy, and it
will not violate the intent of the parties if any court should determine that,
consistent with established precedent of the forum state, the public policy of
such state requires a more limited restriction in geographical area or duration
of the aforesaid covenant not to compete, contained in an appropriate decree.

 

c)Except as permitted in this Agreement or as approved by the Company, you will
not (i) use any Confidential Information (as defined below) or (ii) disseminate
or in any way disclose the Confidential Information to any person, firm,
business or governmental agency or department. You may use the Confidential
Information to perform your Duties for the benefit of Company. You shall treat
all Confidential Information with the same degree of care as you accord to your
own confidential information, but in no case shall you use less than reasonable
care. You shall immediately give notice to Company of any unauthorized use or
disclosure of the Confidential Information. You shall assist Company in
remedying any the unauthorized use or disclosure of the Confidential
Information. You agree not to communicate any information to Company in
violation of the proprietary rights of any third party.

 

“Confidential Information” means (a) any technical and non-technical information
related to the Company’s business and current, future and proposed products and
services of Company, including for example and without limitation, Company
innovations, intellectual property, and information concerning research,
development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business
plans, and provided, in each case, that each is marked as “confidential” or
“proprietary” and (b) any information that Company has received from others that
may be made known to you and that Company is obligated to treat as confidential
or proprietary, and provided, in each case, that each is marked as
“confidential” or “proprietary”.

 

 

7.Notices and Other Communications:

 

a)Service of Notices

 



3

 

 

A notice, demand, consent, approval or communication under this letter
(collectively a “Notice”) must be:

 

i)In writing and in English directed to the address advised by the recipient for
notices, as varied by any notice; and

 

ii)Hand delivered or sent by prepaid post or facsimile to that address.

 

b)Effective on Receipt: A Notice given in accordance with section 7a takes
effect when received (or at a later time specified in the Notice), and is taken
to be received:

 

i)If hand delivered, on delivery;

 

ii)If sent by prepaid post, two Business Days after the date of posting (or
seven Business Days after the date of posting if posted to or from outside The
United States of America);

 

iii)If sent by facsimile, when the sender's facsimile system generates a message
confirming successful transmission of the entire Notice unless, within eight
Business Hours after the transmission, the recipient informs the sender that it
has not received the entire Notice;

 

but if the delivery, receipt or transmission is not on a Business Day or is
after 5.00pm on a Business Day, the Notice is taken to be received at 9.00am on
the Business Day after that delivery, receipt or transmission.

 

8.Miscellaneous

 

a)Alterations: This letter may be altered only in writing signed by each party.

 

b)Approvals and consents: Except where this letter expressly states otherwise, a
party may, in its discretion, give conditionally or unconditionally or withhold
any approval or consent under this letter.

 

c)Assignment: This letter may NOT be assigned by either party.

 

d)    Cost:  Each party must pay its own costs of negotiating, preparing and
executing this letter.

 

e)Survival: Any indemnity in this letter is independent and survives termination
of this letter. Any other provision by its nature intended to survive
termination of this letter survives termination of this letter.

 

f)Counterparts: This letter may be executed in counterparts. All executed
counterparts constitute one document.

 

g)No Merger: The rights and obligations of the parties under this letter do not
merge on completion of any transaction contemplated by this letter.

 

h)Entire Agreement: This letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.

 

 

4

 



 

i)Further Action: Each party must do, at its own expense, everything reasonably
necessary (including executing documents) to give full effect to this letter and
the transactions contemplated by it.

 

j)Waiver: A party does not waive a right, power or remedy if it fails to
exercise or delays in exercising the right, power or remedy. A single or partial
exercise of a right, power or remedy does not prevent another or further
exercise of that or another right, power or remedy. A waiver of a right, power
or remedy must be in writing and signed by the party giving the waiver.

 

k)Relationship: Except where this letter expressly states otherwise, it does not
create a relationship of employment, agency or partnership between the parties.

 

l)Confidentiality: A party may only use the confidential information of another
party for the purposes of this letter, and must keep the existence of this
letter and the terms of it and the confidential information of another party
confidential information except where:

 

i)The information is public knowledge (but not because of a breach of this
letter) or the party has independently created the information; or

 

ii)Disclosure is required by law or a regulatory body (including a relevant
stock exchange).

 

m)Announcements: A public announcement in connection with this letter or a
transaction contemplated by it must be agreed by the parties before it is made,
except if required by law or a regulatory body (including a relevant stock
exchange).

 

 



  9. Insurance: The Company has directors' and officers' liability insurance
under which you are covered in the US and elsewhere for all usual risks during
the term of your appointment as the Director. The Company will maintain that
cover for the full term of your appointment.



 



 10. Contract for Services: This is a contract for services and is not a
contract of employment

 





 11. Governing Law: This Agreement shall be governed by the laws of the State of
Florida (without giving effect to choice of law principles or rules thereof that
would cause the application of the laws of any jurisdiction other than the State
of Florida) and the invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

Please sign the attached copy of this letter to indicate that you have read,
understood and accept the terms of your appointment.

 

Yours Sincerely,

 

ID Global Solutions Corporation

 

 

 

By:/s/ Thomas R. Szoke

Name: Thomas R. Szoke

Title: CEO and Director

 

 

 

Agreed to and accepted by:

 

 

 

/s/ Ricky Solomon

Ricky Solomon

 

 

 

6



--------------------------------------------------------------------------------

 

